COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Bray
Argued at Norfolk, Virginia


TIMOTHY M. JONES
                                               OPINION BY
v.        Record No. 0606-96-1        JUDGE JERE M. H. WILLIS, JR.
                                               APRIL 15, 1997
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF YORK COUNTY
                  N. Prentis Smiley, Jr., Judge
          Damian T. Horne (Horne, West & McMurtrie,
          P.C., on brief), for appellant.

          John K. Byrum, Jr., Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Timothy M. Jones was convicted of possession of cocaine.      On

appeal, he contends that the trial court erred in denying his

motion to suppress the evidence.    Specifically, he argues that

the police officers lacked reasonable suspicion that criminal

activity was afoot when they stopped his car.

     On the afternoon of July 14, 1995, Gloucester County Deputy

Sheriff Hicks and Investigator Jones were on patrol in a white,

unmarked Ford Bronco.   A compact car driven by Jones approached

them from behind at a high speed.   As Jones' car came alongside

the Bronco, the passenger in the front seat of the car motioned

to two others in the rear.   They all looked at the two officers

and one man gestured as though he were shooting a gun.   Jones'

car then took position immediately behind and to the right of the

officers' Bronco, and remained there.   Although the officers
accelerated to seventy miles per hour and slowed to fifty miles

per hour, Jones maintained a constant position, refusing to pass

and staying behind and to the right of the Bronco.   At a

stoplight, Jones maintained this position rather than stopping

alongside the Bronco.   The vehicles proceeded in this fashion for

twenty-five minutes.    Hicks concluded that Jones sought to ensure

that his car "was always at an advantage to [Hicks'] vehicle."

     Three weeks earlier, a confidential informant had told the

Gloucester County Sheriff's Department of a "contract" to murder

Hicks and Jones in retaliation for a prior arrest.   Hicks stated

that several informants had confirmed the existence of the

contract and had reported that money had been paid for this

purpose.   Hicks also testified that Jones "looked very familiar

to one of the ones that [they] arrested [in the incident that

gave rise to the contract on him and Jones.]"
     Hicks and Jones decided to "follow-up" on the reported

contract and to identify the persons in the vehicle.   Upon

entering York County, they obtained assistance from York County

officers, who stopped Jones' vehicle.   Investigator Donnelly

obtained consent to search Jones for drugs and weapons and

discovered a pipe containing crack cocaine.   Jones was then

arrested for possession of cocaine.

     Jones has the burden of demonstrating that the trial court's

ruling on the motion to suppress constituted reversible error.

Fore v. Commonwealth, 220 Va. 1007, 1010, 265 S.E.2d 729, 731




                                - 2 -
(1980).   Generally on appeal, determinations of reasonable

suspicion and probable cause are examined de novo.       However, we

review the trial court's findings of historical fact only for

clear error, and grant due weight to inferences derived from

those facts by the trial judge and police officers.       James v.

Commonwealth, 22 Va. App. 740, 743, 473 S.E.2d 90, 91 (1996)

(citing Ornelas v. United States, 116 S. Ct. 1657 (1996)).

     Jones contends that the police officers lacked a reasonable

suspicion, supported by objective facts, warranting the

investigatory stop of his vehicle.       He cites Bethea v.
Commonwealth, 245 Va. 416, 429 S.E.2d 211 (1993), for the

proposition that gestures and erratic driving patterns are not,

by themselves, sufficient to provide a reasonable suspicion of

criminal activity.    His reliance on Bethea is misplaced.

     In Bethea, police officers in an unmarked police vehicle

observed Bethea, a passenger in a passing car, making faces at

them, which "startled" and "scared" one officer.       Id. at 417, 429

S.E.2d at 212.    The officers then stopped the vehicle for a

traffic infraction.    They ordered Bethea out of the vehicle and

frisked him.     Id. at 417-18, 429 S.E.2d at 212.   The question

before the Supreme Court concerned the constitutional validity of

the police officer's demand that a passenger (Bethea) step out of

the vehicle.   Based partly upon Bethea's actions prior to the

stop, the Supreme Court found that the totality of the

circumstances, including the safety of the officer, supported the




                                 - 3 -
requirement that Bethea exit the vehicle.    Id. at 420, 429 S.E.2d

at 213.   See Bethea v. Commonwealth, 14 Va. App. 474, 478, 419
S.E.2d 249, 251-52 (1992), aff'd, 245 Va. 416, 429 S.E.2d 211

(1993) (discussing state's "legitimate and weighty" interest in

the protection of police officers).    Because the officers had

stopped the vehicle lawfully due to a traffic infraction, the

Supreme Court did not consider whether Bethea's actions alone

would have provided a reasonable and articulable suspicion

supporting the stop of the vehicle.
     "A police officer may stop the driver or occupants of an

automobile for investigatory purposes if the officer has 'a

reasonable articulable suspicion, based upon objective facts,

that the individual is involved in criminal activity.'"    Freeman

v. Commonwealth, 20 Va. App. 658, 660-61, 460 S.E.2d 261, 262

(1995) (quoting Jacques v. Commonwealth, 12 Va. App. 591, 593,

405 S.E.2d 630, 631 (1991)).   See Mejia v. Commonwealth, 17 Va.

App. 749, 753, 441 S.E.2d 41, 43 (1994).    "To determine whether

an officer has articulated a reasonable basis to suspect criminal

activity, a court must consider the totality of the

circumstances, including the officer's knowledge, training, and

experience."   Freeman, 20 Va. App. at 661, 460 S.E.2d at 262

(citing Murphy v. Commonwealth, 9 Va. App. 139, 144, 384 S.E.2d
125, 128 (1989)).   See also Jackson v. Commonwealth, 22 Va. App.
347, 353-54, 470 S.E.2d 138, 141 (1996); Logan v. Commonwealth,

19 Va. App. 437, 441, 452 S.E.2d 364, 367 (1994).



                               - 4 -
     Viewing the totality of the circumstances in this case, we

conclude that the officers had a reasonable and articulable

suspicion that criminal activity was afoot.   The unprovoked

harassment and intimidation directed by Jones and his passengers

at the police officers created a traffic hazard and a potentially

dangerous situation.   Jones' erratic driving, coupled with the

gestures of the passengers and the threats reported to the

officers, gave rise to a particularized and reasonable suspicion

of criminal conduct and authorized an investigatory stop to

identify Jones and his passengers and to question them regarding

their conduct.   See Quigley v. Commonwealth, 14 Va. App. 28, 33,

414 S.E.2d 851, 854 (1992); Peguese v. Commonwealth, 17 Va. App.
368, 370, 437 S.E.2d 574, 576 (1993).   Accordingly, the trial

court correctly refused to suppress the evidence obtained during

the investigatory stop.

     The judgment of the trial court is affirmed.

                                              Affirmed.




                               - 5 -